DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on July 28, 2022:
Claims 1-6, 8-15 and 17-20 are pending.  Claims 7 and 16 have been canceled as per Applicant’s request;
The claim objections have been withdrawn in light of the amendment;
The 102 rejections of the previous Office Action are withdrawn in light of the amendment.
The 103 rejection to Lee in view of Putney, Silha and ACDelco ARM 601-3 stands.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the keypad and display" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 is dependent upon base claim 10 and intervening claim 17, neither of which recite a keypad and display.  Note that claim 18 does recite a keypad and display, however claim 19 is not dependent upon claim 18.  It may be that the dependency of claim 19 should be to claim 18 rather than claim 17.
Claim 20 recites the limitation "the keypad and display" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 is dependent upon base claim 1 and intervening claim 8, neither of which recite a keypad and display.  Note that claim 9 does recite a keypad and display, however claim 20 is not dependent upon claim 9.  It may be that the dependency of claim 20 should be to claim 9 rather than claim 8.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application No. 2015/0007699) in view of Putney et al.(U.S. Patent No. 6,463,811) Silha et al. (U.S. Patent Application No. 2018/0071901), ACDelco ARM 601-3 product information manual, hereafter referred to as ACDelco ARM 601-3) and Isono et al. (U.S. Patent No. 5,164,761).
	Regarding claim 1, Lee discloses an electrically powered torque wrench 100 (tool) comprising, a base 102 dimensioned to receive a battery tray 146, wherein the battery tray receives batteries therein, a tray interface that releasably couples with the base and, although not shown+, an electrical pathway between the batteries in the tray 146 and the wrench 100 (Figs. 1-3 and 7).

    PNG
    media_image1.png
    503
    796
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    446
    816
    media_image2.png
    Greyscale

	Regarding claim 2, the battery tray 146 includes a protrusion 150 and the base includes a groove 152 which engages with one another during insertion of the battery tray 146 into the base 102 (Fig. 7 and paras. [0028]-[0030]).
	Regarding claim 3, the groove 152 and protrusion 150 extend along the axial direction of tool 100 (Fig. 7).

    PNG
    media_image3.png
    446
    816
    media_image3.png
    Greyscale

	Regarding claim 9, the tool includes a keypad 130 to receive a user input and display the input via display 132 (see Figs. 1, 2 and 6).
    PNG
    media_image1.png
    503
    796
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    765
    599
    media_image4.png
    Greyscale

	Regarding claim 10, Lee discloses an electrically powered torque wrench 100 (tool) comprising, a base 102 dimensioned to receive a battery tray 146, wherein the battery tray receives batteries therein, a tray interface that releasably couples with the base and, although not shown, an electrical pathway between the batteries in the tray 146 and the wrench 100 (Figs. 1-3 and 7).
	Regarding claim 11, the battery tray 146 includes a protrusion 150 and the base includes a groove 152 which engages with one another during insertion of the battery tray 146 into the base 102 (Fig. 7 and paras. [0028]-[0030]).
	Regarding claim 12, the groove 152 and protrusion 150 extend along the axial direction of tool 100 (Fig. 7).
	Regarding claim 18, the tool includes a keypad 130 to receive a user input and display the input via display 132 (see Figs. 1, 2 and 6).
	Lee does not teach of the particulars of the tray (claims 1 and 10) of the types of batteries in the tray (claims 4-6 and 13-15), of the battery interchangeable between a battery tray and battery pack (claim 10), the tray or pack includes a latch (claims 1/10) and the base includes an anchor for receiving the latch to releasably couple the tray or pack to the base (claims 8/17), of the battery tray and battery pack being separately adapted to power the keypad and display (claims 19 and 20). 
	As to the particulars of the tray (claims 1, 10) and the tool being interchangeable between a battery tray with conventional batteries and a battery pack (claim 10):
The concept of providing an electronic device with either a battery tray holding conventional batteries therein or a rechargeable battery pack has been established in the art as taught by Putney, and  (applied to claim 10).  Putney teaches that the batteries used in the torque wrench are known to include AAA batteries or rechargeable batteries (paragraph bridging columns 4-5).   ACDelco ARM 601-3 discloses and electrically powered tool 10 comprising a base dimensioned to receive a battery tray, the battery tray includes a dedicated battery therein and a battery interface that releasably couples with the base and battery pack 32 that electrically connect the battery tray to the base (Figs. 1-4).

    PNG
    media_image5.png
    357
    643
    media_image5.png
    Greyscale

Silha teaches that the torque wrench rechargeable battery pack 16 can be inserted and removed from the base handle of the wrench wherein the battery pack 16 also includes terminals therein to effectively electrically connect the battery pack to the tool (Figs. 1 and 2).  

    PNG
    media_image6.png
    357
    685
    media_image6.png
    Greyscale

Therefore the use of conventional batteries disposed in a tray (ACDelco ARM 601-3) as well as rechargeable battery packs (Silha) for powering torque wrenches were each well-known in the art at the time the claimed invention was made to sufficiently power the torque wrench and the use of these power sources were well within the skill of the ordinary worker in the art at the time the claimed invention was made.
As to designing the tool and battery sources so that the tool can interchangeably use conventional batteries in a tray or a unitary battery pack, the concept of powering an electronic device in such a manner was also known in the art and readily applicable to any electronic devices so as to effectively provide a more robust design for powering an electronic device.  Designing the tool and power supplies to power a device by either a battery tray or unitary battery pack increases the power capability which can be supplied to the electric tool.  
Isono teaches that was known in the art to provide an electronic device with a battery system including a battery tray 160 for holding conventional batteries 161 therein or a unitary rechargeable battery pack 1.  Each of these battery sources have the same general configuration for insertion into the same recess 6 in the electronic device (Figs. 16 and 21).  This permits use of different battery types (primary and secondary cells) for powering an electronic device wherein the different battery types can be configured so as to be loaded into the same opening of the electronic device as needed.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of modified-Lee such that the system can employ a battery tray of conventional shaped batteries interchangeably with a rechargeable unitary battery pack as taught by Isono since it would have permitted use of different battery types (primary and secondary cells) for powering an electronic device wherein the different battery types would have been configured so as to be loaded into the same opening of the electronic device as needed.  
	With respect to employing the same or different types of batteries in a torque wrench (claims 4-6 and 13-15):
Putney teaches that the batteries used in the torque wrench are known to include AAA batteries or rechargeable batteries (paragraph bridging columns 4-5).   Tray designs commonly include recesses to retain conventional batteries (AA, AAA, C, D or combinations of such). Putney uses a combination of a 9V battery and AAA batteries 85 in Fig. 2, applied to claims 4, 6, 13 and 15).  The different batteries power different aspects of the wrench, for example, the 9V battery is specifically employed to power a vibrator motor in a torque wrench in Putney whereas the AAA 1.5V batteries are employed to power the circuitry of the torque wrench (paragraph bridging columns 4-5.  Alternatively, the absence of a 9V battery would have been further obvious to one of ordinary skill in the art for instances and designs when a vibrator motor is not employed in the torque wrench, thus only requiring the same AAA 1.5V batteries to power the circuitry of the torque wrench (applied to claims 5 and 14).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery arrangement in Lee to include the same or different types of batteries as taught by Putney as such combinations would have provided a desired power configuration to power only the circuitry of the torque wrench (only using the same AAA 1.5V batteries) or also to further power a vibrator motor in a torque wrench using a battery of a different voltage (9V battery) and thus provide a battery system of different voltages to power different loads in a torque wrench as needed.
With respect to the battery tray/pack having a latch (claims 1/10) and the base having an anchor to receive the latch (claims 8/17):
Silha taught that a torque wrench can couple to a corresponding battery source 16 wherein the battery source includes a latch 17 which couples to the base (an undisclosed anchor, but an anchoring feature requisite in order to the latch 17 to effectively function).  The combination provided a design for attaching/releasing a battery inserted into an opening in the torque wrench accordingly.

    PNG
    media_image6.png
    357
    685
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery source to include a latch and the base to include a corresponding anchor to effectively attach/release a battery inserted into an opening in the torque wrench accordingly.
As to claims 19-20 wherein the battery pack and battery tray are separately adapted to provided power to operate the keypad and display:
In Lee, the tool includes a keypad 130 to receive a user input and display the input via display 132 (see Figs. 1, 2 and 6). The battery tray 146 includes batteries therein to power the keypad and display of Lee.  Thus the battery tray of Lee is specifically designed with respect to the tray design to power the keypad and display of the tool of Lee. 
As further discussed above, Putney teaches that the batteries used in the torque wrench are known to include AAA batteries or rechargeable batteries (paragraph bridging columns 4-5).
Therefore the use of AAA batteries such as in Lee or rechargeable batteries to effectively power a torque wrench was recognized in the art as equivalent power sources for powering a torque wrench.  
ACDelco ARM 601-3 discloses and electrically powered tool 10 comprising a base dimensioned to receive a battery tray, the battery tray includes a dedicated battery therein and a battery interface that releasably couples with the base and battery pack 32 that electrically connect the battery tray to the base (Figs. 1-4).

    PNG
    media_image5.png
    357
    643
    media_image5.png
    Greyscale

Silha teaches that the torque wrench rechargeable battery pack 16 can be inserted and removed from the base handle of the wrench wherein the battery pack 16 also includes terminals therein to effectively electrically connect the battery pack to the tool (Figs. 1 and 2).  

    PNG
    media_image6.png
    357
    685
    media_image6.png
    Greyscale

	
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to that from the combination of teachings discussed above, the different battery sources (battery trays using conventional cylindrical batteries and rechargeable battery pack) themselves are separately adapted or designed to effectively couple the different battery source types to a power tool.
Response to Arguments
Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Lee, Putney, Silha nor ACDelco ARM 601-3 disclose any kind of battery that is interchangeable between a battery tray and a unitary battery pack.
This argument is not persuasive.
As discussed above, it is well known in the art to power a power tool using either conventional batteries supplied in a battery tray (Lee, ACDelco ARM 601-3) or using an enclosed battery pack (Silha).  Designing a tool or device so as to be capable of receiving either conventional batteries in a battery tray (Lee, ACDelco ARM 601-3) or a dedicated battery pack (Silha) would have been well within the skill of the ordinary worker in the art to improve the versatility of the tool by improving types of battery power that can be supplied to the device. 
As to the addition of Isono, Applicant argues that Isono has nothing to do with torque type tools.
This argument is not persuasive.
First, it is noted that the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979) ("In a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist."). See also In re Bigio, 381 F.3d 1320, 1325-26, 72 USPQ2d 1209, 1211-12 (Fed. Cir. 2004).
In general, the teachings of Isono show that there was a recognized advantage for configuring a load such that the load can be powered by either conventional batteries in a tray or by a dedicated battery pack.  While the load of Isono is not directed to a torque type tools, the general concept of Isono could easily be applied to any type of electronic device, including torque driven power tools, whereby the battery source for a given electronic device could be powered by either conventional batteries held in a common tray including (Lee, ACDelco ARM 601-3) or a dedicated battery pack (Silha) and it would have been readily within the skill of the ordinary person in the art to modify the design of the tool and/or battery source to do so as it would have permitted use of different battery types (primary and secondary cells) for powering an electronic device wherein the different battery types would have been configured so as to be loaded into the same opening of the electronic device as needed.  
Again as further reasoned above:
As to designing the tool and battery sources so that the tool can interchangeably use conventional batteries in a tray or a unitary battery pack, the concept of powering an electronic device in such a manner was also known in the art and readily applicable to any electronic devices so as to effectively provide a more robust design for powering an electronic device.  Designing the tool and power supplies to power a device by either a battery tray or unitary battery pack increases the power capability which can be supplied to the electric tool.  
Isono teaches that was known in the art to provide an electronic device with a battery system including a battery tray 160 for holding conventional batteries 161 therein or a unitary rechargeable battery pack 1.  Each of these battery sources have the same general configuration for insertion into the same recess 6 in the electronic device (Figs. 16 and 21).  This permits use of different battery types (primary and secondary cells) for powering an electronic device wherein the different battery types can be configured so as to be loaded into the same opening of the electronic device as needed.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of modified-Lee such that the system can employ a battery tray of conventional shaped batteries interchangeably with a rechargeable unitary battery pack as taught by Isono since it would have permitted use of different battery types (primary and secondary cells) for powering an electronic device wherein the different battery types would have been configured so as to be loaded into the same opening of the electronic device as needed.  
Applicant further argues that, in the tool art, it is conventional to enclose conventional batteries (such as AAA batteries) in the tool itself rather than the manner of the instant invention.
This argument is not persuasive.
First, there is no evidence to support Applicant allegation that the art is limited only to enclosing batteries within the cover or base only such as in ACDelco ARM 601-3.  In fact, it would appear that the art does recognize insertion of battery trays through the open end of a tool base (U.S. Patent No. 6,238,058 and U.S. Patent Application No. 2003/0094081).
Second, the art does teach of supply a battery source to the end of a base of the tool (Lee, Silha) and these teachings appear to show that the art recognized other battery attachment designs wherein the battery can be coupled to the tool base via insertion of the open end of the tool base with a battery source. 
In general, the invention appears to be directed to a particular device, in this case an electrically powered tool having a base which is designed to receive either a battery tray or a battery pack.  Respectfully, the Examiner can find no novelty to the claimed invention for at least those reasons discussed above.  The Examiner maintains that the concept of modifying a battery powered device, regardless of the particular type of device, so that the device can be powered by either a tray of conventional batteries (such as a tray of conventional AA, AAA batteries) or a battery pack (such as a rechargeable battery pack) would have been easily within the skill of the ordinary worker in the art to provide for a more robust array of battery sources to power a given device.  Both battery trays and dedicated battery packs are known power sources in the electric tool art as discussed above.  The concept of designing a given device so that it can receive either a battery tray or dedicated battery pack is known in the art for powering an electronic device as discussed above.  The combination of teachings would have reasonably led one of ordinary skill in the art to design any particular battery powered device to power the particular device using either conventional batteries in a tray or a dedicated power pack.  This would have provided the obvious result of improving the versatility of an electronic device by increasing the types of batteries to which a given device can be powered (this concept being taught in the tool art by Putney and to Isono which uses different batteries to power the same device, thereby improving the versatility of the device with respect to suitable power supplies).  Addition modifications to the device and different battery sources to meet such a versatility would have been well within the skill of the ordinary worker in the art for the purposes of achieving sufficient tool/battery coupling/attachment.
Applicant further argues that modifying Lee with Isono would have required improper removal of the shock absorbing aspects of Lee.
This argument is not persuasive.
Lee teaches that one or more shock absorbing components are disposed in the tool, including but not limited to a shock absorbing component under the end cap of the tool (para. [0017]).  Other configurations include a shock absorbing element to protect the display only (paras. [0025]-[0026], prior art claim 1).  As to the battery of Lee, the inclusion of additional shock absorbing components for such taught by Lee would only be necessary if gaps are present.  Replacing the battery of Lee with a battery pack would not require improper removal of the shock absorbing aspects of Lee as Lee teaches that shock absorbing elements therein can be disposed as needed to protect the display and electronics of the tool accordingly.  
As such, the Examiner maintains the 103 rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP-H0566867-U discloses that it was known in the battery art to design battery adapters to retain conventional AA, AAA cells therein to power a desired load. JP 08-162080A discloses that is was known in the art to drive an electronic device by either a battery pack or a battery tray retaining conventional dry cells therein.  The dry battery tray provides a suitable emergency power source when the dedicated rechargeable battery runs out.  U.S. Patent Application No. 2016/0372939 discloses a power tool with an adapter formed to fit conventional cells 16 therein via a latch type assembly at the end of the body of the tool. U.S. Patent No. 6,238,058 teaches that of an electric torque wrench wherein the battery tray is inserted into the open end of the tool base (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725